Citation Nr: 0612013	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  01-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.  

2.  Entitlement to service connection for residuals of a left 
knee injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In August 2004, the Board remanded the case to the RO for 
additional development.  The appeal is again before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The RO denied service connection for injury, left knee, 
in a December 1973 rating decision that the veteran did not 
appeal.  

2.  Evidence received since the December 1973 rating decision 
is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the claim.

3.  There is no competent evidence of a left knee injury in 
service and no competent evidence of a nexus between any 
currently diagnosed residuals of a left knee injury and the 
veteran's period of active service from January 1969 to May 
1970.  


CONCLUSIONS OF LAW

1.  The December 1973 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2004); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  New and material evidence has been received since the 
December 1973 rating decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for residuals of a left knee injury is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2004); 38 
C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for injury, left 
knee, in a December 1973 rating decision that the veteran did 
not appeal.  Therefore, the Board's 1973 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2004); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to Aug. 29, 2001).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992);  but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  Here, the RO's February 2001 statement of the 
case reopened the claim and then denied the issue of service 
connection for residuals of a left knee injury on the merits.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen claims 
for service connection for residuals of a left knee injury.  

The Board finds that there is new and material evidence for 
purposes of reopening the claim.  Evidence received since the 
December 1973 rating action consists of private medical 
evidence, VA treatment records, and multiple statements from 
the veteran.  The private medical evidence reveals extensive 
treatment in the 1970s and 1980s for the veteran's knee 
injuries and the veteran's statements, including testimony at 
a November 2000 RO hearing, claimed that the doctor who 
operated on the veteran's knees told him that his knee 
weakness was caused by his activities during active service.  
Such evidence is new, bears directly on the matter at issue, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.  38 U.S.C.A. § 5108.   

As such, the claim must be evaluated based on all the 
evidence of record.  The Board notes that the veteran has had 
ample opportunity to present evidence and argument on the 
merits of the claim.  Therefore, proceeding to evaluate the 
claim at this time without referral to the RO will not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran seeks service connection for residuals of a left 
knee injury. However, service medical records do not reveal 
any treatment for or complaints of a knee injury.  Such facts 
provide evidence against this claim.  Furthermore, there is 
no competent evidence of a nexus between the veteran's knee 
injury and his period of service from January 1969 to May 
1970, more than 35 years ago.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is simply no medical evidence of record that 
establishes a relationship between the disorder at issue and 
the veteran's service in the military.  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

Although the veteran testified at the November 2000 RO 
hearing that one of his private physicians informed him that 
his knee disorder was service-related, no such opinion was 
made by the physician in the veteran's treatment records.  
Post-service medical records only provide evidence against 
this claim by indicating a disorder that began after service. 

The Board finds the veteran's statement regarding what he was 
told by the private doctor to be of very limited probative 
weight.  As stated by the U.S. Court of Appeals for Veterans 
Claims (Court), the "connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As a whole, the post-service medical records provide 
evidence against the veteran's claim as they indicate a 
disorder that began years after service following an August 
1973 injury sustained by the veteran at work well after 
service.  Such an injury after service provides more evidence 
against this claim.       

The veteran's lay opinion as to the etiology of the injury at 
issue is not competent evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In summary, the Board finds that the preponderance of the 
evidence is against service connection the left knee injury 
claimed.  38 U.S.C.A. § 5107(b).  Absent competent evidence 
of current disability or of a nexus between the disability 
and service, the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor. Id.  The 
appeal is denied.     

The Duty to Notify and the Duty to Assist

The Board finds that there has been compliance with the duty 
to notify and the duty to assist.  With respect to the duty 
to notify, by way of letter dated September 2004 as well as 
the February 2001 statement of the case and the February 2004 
and August 2005 supplemental statements of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence the VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the February 2004 and August 2005 
supplemental statements of the case include the text of the 
regulation that implements the notice and assistance 
provisions of the statute.  

Although the recent decision in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), requires the RO to notify 
the veteran of the evidence and information necessary to 
reopen his claim, the notice here, although not compliant 
with Kent, did not result in any prejudice to the veteran 
because his claim was ultimately reopened.  The Board notes 
that initial notice was provided in  the September 2004 
letter, which specifically asks the veteran to provide all 
new and material evidence pertinent to the appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Although proper notice was not provided before the initial 
unfavorable determination by the RO, as the Board has already 
determined that the veteran has received all required notice, 
as well as all required assistance, as discussed below, any 
failure to follow Pelegrini in this case results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard, 4 Vet. App. at 392-94.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court also issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, supra (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes above that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
Social Security Administration records.  In addition, the RO 
has secured the veteran's treatment records from various 
private physicians.  The veteran also provided lay evidence 
in the form of his own lay statement and testimony at the 
November 2000 RO hearing.  

The Board notes that the RO has not obtained any medical 
examination or opinion in this case since October 1973, but 
finds that there was insufficient evidence to trigger this 
assistance.  38 U.S.C.A. § 5103A(d).  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Simply stated, the Board finds that service, post-service, 
and private medical records provide the evidence needed to 
fully adjudicate this case and that further examinations, 
based on the evidence of record, and would not provide a 
basis to grant any claim. 

The Board is therefore satisfied that the veteran has 
received all required assistance in substantiating his 
claims.  38 U.S.C.A. § 5103A.    Furthermore, the Board is 
satisfied as to compliance with its instructions from the 
previous remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).


ORDER

As new and material evidence has been received, the claim for 
service connection for residuals of a left knee injury is 
reopened.  To that extent, the appeal is granted.  

Service connection for residuals of a left knee injury is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


